SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of said District Court be and is AFFIRMED.
Defendant Menachem Pri-Har appeals from a judgment of the District Court denying his motion for a new trial under Federal Rule of Civil Procedure 33. Pri-Har argues that the District Court abused its discretion in denying his motion because: (1) he proffered “newly discovered” evidence that would have led to his acquittal; and (2) the Government suppressed this evidence, in violation of its obligations under Brady v. Maryland, 373 U.S. 83, 87, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963), and knowingly presented false testimony and arguments relating to this evidence.
After reviewing the record, we affirm the District Court’s judgment substantially for the reasons provided in its February 9, 2000 opinion. See Pri-Har v. United States, 83 F.Supp.2d 393 (S.D.N.Y.2000). As the District Court found, much of Pri-Har’s “newly discovered” evidence was not exculpatory within the meaning of Rule 33 or Brady. See id. at 400-04. Moreover, Pri-Har failed to show that he was unable to discover before or during trial much of this evidence with the exercise of due diligence. Finally, we agree with the District Court that, in light of the substantial evidence of Pri-Har’s guilt, none of the evidence was sufficient to impugn the validity of the jury’s verdict. See id. at 404-05.
Accordingly, the District Court did not abuse its discretion in denying defendant’s motion for a new trial, and its judgment is hereby AFFIRMED.